Citation Nr: 0708887	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-11 763A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for herniated nucleus pulposis at L4-S1 with right hip 
radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In relevant part, the RO granted 
service connection for herniated nucleus pulposis at L4-S1 
with right hip radiculopathy and assigned a 10 percent 
evaluation, granted service connection for hypertension and 
assigned a noncompensable evaluation, and denied service 
connection for bilateral carpal tunnel syndrome and residual 
right shoulder injury.  During the course of appeal, 
jurisdiction over the case was transferred to the RO in 
Houston, Texas, and then to the RO in Baltimore, Maryland.

In March 2003, the veteran timely filed a notice of 
disagreement with the initial evaluations of his back 
disorder and hypertension and the denials of service 
connection for bilateral carpal tunnel syndrome.  
Accordingly, in March 2004 the RO issued a statement of the 
case on these issues.  On his April 2004 VA Form 9, the 
veteran stated that he was only appealing the issues of the 
initial evaluation of his back disorder and denials of 
service connection for bilateral carpal tunnel syndrome.  In 
a January 2005 rating decision, the RO granted service 
connection for right and left wrist ulnar entrapment syndrome 
with residuals.  As the veteran has not expressed 
disagreement with either the assigned disability rating or 
effective date, these issues are no longer before the Board.  

Given the above, the Board observes that the only issue 
properly before the Board is the issue listed on the cover 
page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claim.

In a February 2007 statement, the veteran's representative 
indicated that the veteran never received notice of the 
scheduled VA examinations because of his relocations and 
requested that another examination be scheduled.

The record shows that the veteran failed to report to two 
scheduled VA examinations.  The Board observes, however, that 
the veteran has moved twice since filing his claim with the 
St. Petersburg RO.  The record also shows that in November 
2005 the RO sent the veteran a notice of the second scheduled 
VA examination as well as a notice of the consequences of 
failing to report for the scheduled VA examination.  The 
Board observes, however, that a month later in December 2005 
the RO sent a rating decision to the veteran at a new address 
in Maryland.  Lastly, the record shows that in August 2006 
the veteran reported to a VA examination in Maryland, 
although for a disability not currently on appeal.

Given the veteran's recent demonstrated willingness to report 
to a VA examination, his representative's request for another 
VA examination, and the possibility that the veteran may not 
have received notice of the November 2005 examination or 
notice regarding the consequences of failing to report for an 
examination, the Board finds that the RO should schedule the 
veteran for another VA examination.  

The veteran is hereby informed that 38 C.F.R. § 3.326(a) 
provides that individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with a claim for increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for his low back 
disorder since his discharge from service.  
After securing the necessary release, the 
RO should obtain these records.

2.  After completing any necessary 
development, the RO should schedule the 
veteran for a VA spine examination to 
determine the current severity of his 
herniated nucleus pulposis at L4-S1 with 
right hip radiculopathy.  

The veteran's claims file should be made 
available to and reviewed by the examiner.  
The examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings, including range of motion in 
degrees, should be reported in detail.  
The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

The examiner should comment on the 
functional limitations caused by pain and 
any other associated symptoms, to include 
the frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
range of motion.   The examiner should 
also indicate whether the veteran's disc 
disease causes incapacitating episodes 
(requiring bed rest prescribed by a 
physician and treatment by a physician) 
and if so, the frequency and duration of 
such.

3.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



